Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-8 of U.S. Patent No. 10,597,798. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘798 teaches a single cover yarn comprising a core fiber and a first fiber which is viscose rayon wherein the core fibers comprises the core component and the sheath component comprising the first and second cooling composition.
Claims 21-26 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,557,219. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘219 teaches a single cover yarn comprising a core fiber and a first fiber which is viscose rayon wherein the core fibers comprises the core component and the sheath component comprising the first and second cooling composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (PG Pub. 2003/0035951).
Regarding claim 21, Magill et al. teach a composite fiber comprising a core component and a sheath component wherein the core component comprises a polyester polymer and a first cooling composition and the sheath component comprises a polyamide and second cooling composition. Magill et al. teach inclusion of carbon material, silicon containing compounds, copper compounds, silver zeolite, silver based inorganic compounds and metal oxides in both the core and sheath components which would be the first and second cooling compositions which can include silver, for example present in at least one ionic or covalent compound. These additives are considered to be cooling compositions as taught by the present specification. Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Magill et al. are silent regarding the amount of additive added to the core and sheath. However, it is known in the art to add amounts as claimed in order to affect fiber properties and would have been obvious to one of ordinary skill in the art at the time of the invention to affect fiber properties and arrive at the claimed invention. 
Regarding claim 22-23, Magill et al. are silent regarding the claimed amount of silver in the silver containing particles. However, it would have been more than obvious to include the claimed amount of silver based on the composite fiber determined by elemental analysis in order to ensure adequate antimicrobial properties and arrive at the claimed invention. 
Regarding claims 24-25, Magill et al. teach a 50/50 ratio of the core and sheath and therefore teaches the claimed weight percent of the composite fiber of polyester and the first cooling composition and of polyamide and the second cooling composition. 
Regarding claim 26, Magill et al. teach the composite fiber has a denier of 0.1-1000 [0030]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 27-28, 32-33, the first cooling composition is a particle and the second cooling composition is a particle. 
Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (PG Pub. 2003/0035951) in view of (JP 2012/532201).
Regarding claim 21, Magill et al. teach a composite fiber comprising a core component and a sheath component wherein the core component comprises a polyester polymer and a first cooling composition and the sheath component comprises a polyamide and second cooling composition. Magill et al. teach inclusion of carbon material, silicon containing compounds, copper compounds, silver zeolite, silver based inorganic compounds and metal oxides in both the core and sheath components which would be the first and second cooling compositions. These additives are considered to be cooling compositions as taught by the present specification. Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Magill et al. are silent regarding the amount of additive added to the core and sheath. However, ‘201 teaches inclusion of metal oxide (cerium oxide) in the claimed amounts  that can be microparticle (including 10-200 micrometers) or nanoparticle (10-100 nanometers) in order to yield an effective antibacterial agent with improved properties. ‘201 also teaches inclusion of groups 3-12 of the periodic table (which includes silver) in the agent.  It would have been obvious to one of ordinary skill in the art to include the amount of metal oxide taught by ‘201 in the polyester and polyamide in order to improve antibacterial properties of the composite fiber and arrive at the claimed invention. 
Regarding claim 22-23, The previous combination is silent regarding the claimed amount of silver in the silver containing particles. However, it would have been more than obvious to include the claimed amount of silver based on the composite fiber determined by elemental analysis in order to ensure adequate antimicrobial properties and arrive at the claimed invention. 
Regarding claims 24-25, Magill et al. teach a 50/50 ratio of the core and sheath and therefore teaches the claimed weight percent of the composite fiber of polyester and the first cooling composition and of polyamide and the second cooling composition. 
Regarding claim 26, Magill et al. teach the composite fiber has a denier of 0.1-1000 [0030]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 27-28, 32-33, the first cooling composition is a particle and the second cooling composition is a particle. 
Regarding claims 29-31 and 34-36, Magill et al. are silent regarding the claimed particle size. However, as set forth above ‘201 teaches the claimed nanoparticle and microparticle sizes in order to yield an effective antibacterial agent with improved properties and tailor the fiber based on the end use and fiber properties desired. 
Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (PG Pub. 2003/0035951) in view of (JP 2012/532201) in view of Lintqom et al. (CN 1408033).
Regarding claims 37-40, the previous combination is silent regarding the claimed single covered yarn comprising the composite yarn of claim 1. However, Lintqom et al. teaches a single covered yarn comprising a bicomponent core and first fiber comprising a cellulosic fiber wherein the first fiber is wound around the core yarn to form a single covered yarn in order to provide a fancy yarn with improved hand. The cellulosic fiber is viscose rayon, a regenerated cellulosic fiber.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the single covered yarn of Lintqom et al. in the previous combination in order to provide a fancy yarn with improved hand and arrive at the claimed invention. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789